Court of Appeals for the
                            First District of Texas at Houston


                                              Order


Appellate case name:       In re Sandra Nze

Appellate case number:     01-15-00526-CV

Trial court case number:   14-CCV-53717


Trial court:               County Court at Law No. 3 of Fort Bend County

       It is ordered that the motion for rehearing is denied.


Judge's signature: Isi Michael Massengale
                  Acting for the Court

Panel consists of Chief Justice Radaek and Justices Massengale and Lloyd.

Date: June 25, 2015
Court of Appeals, First District                OFFICIAL BUSINESS                                     U.S.POSTAGE)> PITNEY BOWES
      301 Fannin Street
Houston, Texas 77002-2066                       STATE OF TEXAS
                                                PENALTY FOR                                           ZIP 77002
                                                PRIVATE USE                                           02 1W
                                                                                                     0001372104JUN 24 2015
                                                                                 FIRST COURT OF APPEALS
                                                                                      HOUSTON. TEXAS
                                                                                       JUL 2 2 2015
                                                                                , CHRiSTOPHER A. PRINE
                                        CASE NO. 01-15-00526-CV                 [CLERK.
                                   \T   H.EVERETT KENNEDY
                                        ASSOCIATE COUNTY rni idto at
                                        204 S
                                                NIXIE              773          7€    1089          7207/03/15
                                        RICHJ
                                                                RETURN          TO    SENDER
                                                      NOT    DELIVERABLE               AS    ADDRES5ED
                                                                UNABLE           TO   FORWARD
                                                bc:    7 7 002 2 0669 9                * 113.3-013 45-2 4-45
                                   TJ9%m^m,           ,"i,!,i,,i,t,|iii"i,i]i           !',l'l!l!Lllii!!!l!lI'l'il'"i